FILED IN COURT OFAPPEALS
                                                                                                                             \;   eals District
IrAppellate Docket Number: \-^_ =H 00 3*11                 ^^
                                                                                                                   DEC 2 9 201
Appellate Case Style: Style: "^fe^cA Xfcivi A MCC^O<^
                          Vs-   State of Texas                                                                 TYLER TEXAS
                                                                                                        CATHY S. LUSK, CLERK

Companion Case:                                                     X?            r^v      avtc^ ^a.\V-cA \o o^^o
      X- ^aS v^cr.e^y WS W, yrevt&aA ef&cXiSM ^St.^tXV , i\V ra^\^
Amended/corrected statement:


                                                 DOCKETING STATEMENT (Criminal)

                                             Appellate CourtiTujfckFYW COl'KT OF AFP^MS'
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

 I. Appellant                                                           II. Appellant Attorney(s)

First Name: Xir<^                                                       [2fLead Attorney
Middle Name: "y^sKnA.                                                   First Name: -jfergTv^ MaVsW^
Last Name: (VA0 E^JO^                                                   Middle Name: \~v-p i/vV"
Suffix:   filj(                                                         Last Name: £oA«lVL\^
Appellant Incarcerated?    [7j Yes fj No                                Suffix:

Amount of Bond: fJ ifl                                                  [2fAppointed fj Retained fj District Attorney fj Public Defender
ProSe: Q                                                                Firm Name:

                                                                        Address 1: \0O C", P^u^O P^
                                                                        Address 2:




                                                                        State:     Texas                     Zip+4: '"^ ~) 0<2-
                                                                        Telephone:%^ - 54 S~"\ S1V>                ext.
                                                                        Fax:

                                                                        Email:

                                                                        SBN:

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                  Page 1 of 5
II.   Appellee                                                                  IV. Appellee Attorney(s)

irst Name:                                                                      fj LeadAttorney
[iddle Name:                                                                    First Name:

ast Name:                                                                       Middle Name:

uffix:                                                                          Last Name:

ppellee Incarcerated?          Yes D No                                         Suffix:

mount of Bond:                                                                  • Appointed fj Retained fj District Attorney Q Public Defender
ro Se: Q                                                                        Firm Name:

                                                                                Address 1:

                                                                                Address 2:

                                                                                City:

                                                                                State:    Texas                          Zip+4:

                                                                                Telephone:                                    ext.
                                                                                Fax:

                                                                                Email:

                                                                                SBN:                                                 Add Another Appellee/
                                                                                                                                           Attorney

/. Perfection Of Appeal, Judgment And Sentencing

lature of Case (Subject matter                                                  Was the trial by:    0JUT    ••
                                                                                                       jury orU       non-jury/
r type of case):                                                                Date notice of appeal filed in trial court:
'ype of Judgment:
                                                                                If mailed to the trial court clerk, also give the date mailed :
>ate trial court imposed or suspended sentence in open court or date
ial court entered appealable order:
)ffense charged:                                                                Punishment assessed:

)ate of offense:                                                                Is the appeal from a pre-trial order? EH Yes fj No
)efendant's plea:                                                               Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
f guilty, does defendant have the trial court's certificate to appeal?
                                                                                • Yes QNo
2 Yes •      No

1. Actions Extending Time To Perfect Appeal

/lotion for New Trial:           GgYes D No If yes, date filed:
Motion inArrest ofJudgment: Q Yes • No               Ifyes, date filed:
)ther: QYes •        No                              If yes, date filed:
f other, please specify:


/T.I. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion andaffidavit filed:    [TfYes fj No QNA                   If yes, date filed:
)ate of hearing:                                 Q NA
)ate of order:                                   •    NA
toiling onmotion: [] Granted fj Denied           fj NA           If granted or denied, date of ruling:




                                                                          Page 2 of 5
     VIII. Trial Court And Record
4
    Court:                                                             Trial Court Judge (who tried or disposed of the case):

    County: ^'rrM-V-^                                                  First Name: Chri&Vi
    Trial Court Docket Number (Cause no):                              Middle Name:

                       Hj" Ufo'" 'l                                    LastName: jc^nt^-d}
                                                                       Suffix: fH S.
                                                                       Address 1: |0(J /V/« ftn^'^H
                                                                       Address 2:

                                                                       City^|er
                                                                       State: Texas                        Zip+ 4: 757^^.
                                                                       Telephone:                            ext.
                                                                       Fax:

                                        j                              Email:

Reporter's orRecorder's Record: /
Is there a reporter's record? ["CfYcs •        No
Was reporter's recordrequested?       [fYes QNo
Was the reporter's record electronically recorded? rj Yes     ] No
    If yes, date requested:

    Were payment arrangements made with the court reporter/court recorder?       0 Yes | [No


f"*j Court Reporter                     fj Court Recorder
    U Official                          D Substitute


Trial Court Clerk: nCounty              Q^District
    First Namr (^JLl-ixV- f(/tf£/J
    Middle N^me; ^_
    Last Name: W<jV <f$Z.JJL%0

    Address 1: ££)$ £. f&L&t&J tt $~T£> W
    Address 2:

    City: -jyigt
    State: Texas                      Zip+ 4:^/7^
    Telephone:                          ext.

    Fax:

    Email:




                                                                   Page 3 of 5
X. Related Matters


ist any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style. >?\/&l
ocket Number:                                                                          Court:


yle:

       Vs.   State of Texas




L Signature


ignatureJbfcounsel (or Pro Se Party)                                                  Date: \1_-V*~l- \J\
        ^k^4
rinted Name:
                          rAC^^-                                                      State BarNo: ^ /ft /


lectronic Signature:    / -^                                                          Name: ~~\)J\JLd( Q\X\<~/^\jJ"<^^~
     (Optional)      ^ /^
II. Certificate of Service


Tie undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
rder or judgment as follows on




ignature of counsel (or pro se party)                             Electronic Signature:
                                                                         (Optional)


                                                                  State Bar No.:

srson Served:

ertificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
ate:

                          (1) the date and manner of service;
                          (2) the name and address of each person served, and
                          (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served:

Manner Served:

First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     Texas                     Zip+4:

Email:




                                                     Page 5 of 5